

117 HR 5427 IH: Closing the Bump Stock Loophole Act of 2021
U.S. House of Representatives
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5427IN THE HOUSE OF REPRESENTATIVESSeptember 29, 2021Ms. Titus (for herself and Mr. Kildee) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo regulate bump stocks in the same manner as machineguns.1.Short titleThis Act may be cited as the Closing the Bump Stock Loophole Act of 2021.2.Bump stocks(a)In generalSection 5845 of the Internal Revenue Code of 1986 is amended—(1)in subsection (a), by striking and (8) a destructive device. and inserting (8) a destructive device; and (9) a bump stock.; and(2)by adding at the end the following new subsections:(n)Bump stockThe term bump stock means any of the following:(1)Any manual, power-driven, or electronic device that is designed such that when the device is attached to a semiautomatic weapon, the device eliminates the need for the operator of a semiautomatic weapon to make a separate movement for each individual function of the trigger and—(A)materially increases the rate of fire of the semiautomatic weapon, or(B)approximates the action or rate of fire of a machinegun.(2)Any part or combination of parts that is designed and functions to eliminate the need for the operator of a semiautomatic weapon to make a separate movement for each individual function of the trigger and—(A)materially increases the rate of fire of a semiautomatic weapon, or(B)approximates the action or rate of fire of a machinegun.(3)Any semiautomatic weapon that has been modified in any way that eliminates the need for the operator of the semiautomatic weapon to make a separate movement for each individual function of the trigger and—(A)materially increases the rate of fire of the semiautomatic weapon, or(B)approximates the action or rate of fire of a machinegun.(o)Semiautomatic weaponThe term semiautomatic weapon means any repeating weapon that—(1)utilizes a portion of the energy of a firing cartridge or shell to extract the fired cartridge case or shell casing and chamber the next round, and(2)requires a separate function of the trigger to fire each cartridge or shell..(b)Amendments to title 18, United States Code(1)Section 921(a) of title 18, United States Code, is amended—(A)in paragraph (3), by striking muffler or firearm silencer and inserting muffler, firearm silencer, or bump stock; and(B)by adding at the end the following:(36)The term bump stock has the meaning given such term in section 5845(n) of the National Firearms Act (26 U.S.C. 5845(n))..(2)Section 922 of title 18, United States Code, is amended—(A)in each of subsections (a)(4) and (b)(4), by inserting bump stock, before machinegun; and(B)in subsection (o)—(i)in paragraph (1), by inserting or bump stock before the period; and(ii)in paragraph (2)—(I)in subparagraph (A), by striking or at the end;(II)in subparagraph (B), by striking the period and inserting ; or; and(III)by adding at the end the following:(C)the otherwise lawful possession of a bump stock that, on or before the date that is 1 year after the date of the enactment of this subparagraph, is registered to the possessor in accordance with section 5841 of the Internal Revenue Code of 1986..(c)Effective date(1)In generalThe amendments made by this section shall take effect on the date of the enactment of this Act.(2)Application to possession on date of enactmentNotwithstanding paragraph (1), any person on the date of the enactment of this Act possessing a bump stock as defined in section 5845(n) of the Internal Revenue Code of 1986 (as amended by this Act) shall, not later than the date that is 1 year after the date of the enactment of this Act, register such bump stock in accordance with section 5841 of the Internal Revenue Code of 1986 and include with such registration the information required under section 5841(a) of such Code. Such registration shall become a part of the National Firearms Registration and Transfer Record required to be maintained by such section. The prohibition on possession of an unregistered firearm under section 5861 of such Code shall not apply to a bump stock described in this Act on any date that is 1 year or less after the enactment of this Act.